DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6, 9, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 6 have each been amended to include the allowable subject matter of claim 2.  Therefore, amended independent claims 1 and 6 are now allowable making all of the claims allowable in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chandrahas B Patel/Primary Examiner, Art Unit 2464